—Proceeding pursuant to CPLR article 78 to review a determination of the respondent Commissioner of the New York State Department of Social Services, dated January 26, 1994, which, after a fair hearing, upheld so much of a determination of the Nassau County Department of Social Services as denied the application of Gertrude Neilitz for medical assistance.
Adjudged that the determination is confirmed and the proceeding is dismissed, on the merits, with costs.
The Commissioner’s determination was supported by substantial evidence. Thompson, J. P., Sullivan, Pizzuto and Mc-Ginity, JJ., concur.